DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Claim Rejections - 35 USC § 102

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2000146163 A) in view of Ge (CN 109141050 A).
Regarding claim 1, Ishikawa discloses (e.g., Fig. 1) a premixing apparatus for mixing air with a fuel gas in order to supply a burner (3) with an air-fuel mixture through a fan (4), wherein a downstream end of a gas supply passage (11) is connected to a gas suction part (gas inlet of 7) disposed in a portion, on an upstream side of the fan (4), of an air supply passage (7), the gas supply passage having interposed therein a zero governor (14) for adjusting a secondary gas pressure to an atmospheric pressure (English translation, pg. 9),
 	the premixing apparatus comprising: 
an excess air ratio detection device (17) for detecting an excess air ratio of the air-fuel mixture (note: the detection device is a means-plus-function limitation and is interpreted under 112f to be a flame rod or a temperature sensor).
a flow control valve (15, Fig. 1) interposed in a portion, on a downstream side of the zero governor, of the gas supply passage, 
wherein the flow control valve is controlled such that the excess air ratio of the air-fuel mixture detected by the excess air ratio detection device becomes constant (the excess air ratio is kept within a constant range; English translation, pg. 11) (see *comment below).
	* As best understood by the present specification, it is impossible for the flow control valve of the present application to keep the excess air ratio exactly constant.  First, there would be a delay in the corrected gas flow from when the excess air ratio detection device (9) detects a deviation in the air-fuel ratio in the combustion box (2), and when the gas flow, which had been corrected by the flow control valve (74) receiving a signal from the excess air ratio detection device, reaches the combustion box.  This is because the gas has to travel a long path from the flow control valve to the combustion box (see Fig. 2 of the present disclosure)
Second, to produce a constant excess air ratio, the butterfly valve (62), the swing valve (81), the fan (5), and the zero governor (73) must be perfectly coordinated with zero tolerance. However, this is impossible since these are mechanical devices, and each device has its own tolerance, and its own adjustment period from the time it receives a correction signal and the time it finishes the adjustment.  For example, the fan (5) needs time to ramp up or down in speed.  There would be a time delay from when the fan receives the correction signal and when the fan speed reaches the desired speed.
Therefore, the claimed constant air ratio is examined to mean that the excess air ratio is kept within a certain constant range.

Ishikawa (Fig. 1 embodiment) fails to disclose: 
 a bypass passage having interposed therein an on-off valve which is controlled to avoid deterioration in controllability as a result of enlarging an opening degree of the flow control valve, the bypass passage being disposed in parallel with the flow control valve and in a portion, on the downstream side of the zero governor, of the gas supply passage

	However, Fig. 9 of Ishikawa shows another embodiment having a bypass passage (11a) with a flow control valve (15).  Moreover, Ge teaches the technique of having a bypass passage having interposed therein a manually-controlled on-off valve (4), the bypass passage being disposed in parallel with another manually-controlled flow valve (3).  Note: although Ge does not explicitly state that the valve (4) can turn off the gas flow, a person skilled in the art reading Ge would interpret the valve (4) to have the ability to shut off the gas flow in the bypass passage since almost all gas flow valves can shut off a gas flow, and it would be highly unusual for a gas flow valve to not have this ability.  Nevertheless, the Examiner is taking Official Notice that it is well-known and common knowledge for a gas valve to have the ability to shut off a gas flow, and it would have been obvious to have such a valve in the system of Ishikawa to prevent a gas leak through the gas flow passage.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Ishikawa to include the teaching taught by Ge, so that there is a bypass passage having interposed therein an on-off valve arranged in parallel with the flow control valve.  The combination therefore comprises: a bypass passage having interposed therein an on-off valve which is controlled (i.e., capable of being controlled) to avoid deterioration in controllability as a result of enlarging an opening degree of the flow control valve (the on-off valve is manually controllable to meet the limitation), the bypass passage being disposed in parallel with the flow control valve and in a portion, on the downstream side of the zero governor, of the gas supply passage.  The motivation to combine is that an error or failure of one of the valves can be compensated by the other valve.  For example, if the flow control valve operates with a slight misalignment, then the bypass valve can be adjusted to compensate for the error in the flow control valve.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP 2000146163 A) in view of Ge (CN 109141050 A), and further in view of Eppinger (US 4369718 A).
Regarding claim 2, Ishikawa fails to disclose a swing valve provided in an air-fuel mixture supply passage between the burner and the fan, the swing valve being capable of swinging from a closed posture of being hung down with an upper end shaft serving as a fulcrum to a bottom-up open side against a self-weight thereof.  
However, Eppinger teaches a swing valve provided in an air supply passage (Background), the swing valve being capable of swinging from a closed posture of being hung down with an upper end shaft serving as a fulcrum to a bottom-up open side against a self-weight thereof (Figure).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Eppinger to include a swing valve provided in an air-fuel mixture supply passage (a horizontal supply passage) between the burner and the fan, the swing valve being capable of swinging from a closed posture of being hung down with an upper end shaft serving as a fulcrum to a bottom-up open side against a self-weight thereof.  The motivation to combine is to ensure that the flame in the combustion zone is extinguished once the fan (Ishikawa, 4) and the furnace cease operation. Without the swing valve, the flame may still burn with the fan off because of a draft (gas-air leak) through the air-fuel passage caused by a vacuum pressure created in the combustion zone. 
Although Eppinger does not teach positioning the valve in an air-fuel mixture supply passage downstream the fan, a person skilled in the art reading Ishikawa in view of Eppinger would place the swing valve either upstream the fan (in air-fuel supply conduit 7 of Ishikawa) or downstream the fan.  Either location is suitable because the valve would close if the fan stops.  




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/            Primary Examiner, Art Unit 3762